         Case 1:19-cr-10081-IT Document 632 Filed 02/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

CRIMINAL NO.
19-10081-IT

                              UNITED STATES OF AMERICA


                                            v.

                         GORDON ERNST, DONNA HEINEL,
                       WILLIAM FERGUSON, and JOVAN VAVIC

                                     ORDER AND
                                FINAL STATUS REPORT

                                    February 8, 2021
KELLEY, U.S.M.J.

       Defendants had a final status conference today, February 8, 2021. The court

enters the following order.

       Discovery, other than that which is due to be produced closer to trial, is complete.

       No defendant will raise a defense of insanity or public authority.

       Assuming the trial is held on a half-day schedule, the government estimates its

case-in-chief will take approximately three to five weeks; defendants’ cases will take

approximately two weeks.

       The parties are not in agreement concerning the date by which defendants must

produce reciprocal discovery and will take this matter up with Judge Talwani at the

pretrial conference. They also are not in agreement concerning the timing of expert

disclosures and will take this matter up before Judge Talwani.

       If there are additional discovery matters to be addressed, defendants will file

discovery motions by July 15, 2021, and the government will have until August 15,
          Case 1:19-cr-10081-IT Document 632 Filed 02/08/21 Page 2 of 3




2021, to respond. The same schedule will apply to any further motions by defendants

under Fed. R. Cim. P. 12(b).

       With the agreement of the parties, this court finds and concludes, pursuant to the

provisions of 18 U.S.C. § 3161(h)(8) and Section 5(b)(7) of the Plan for Prompt

Disposition of Criminal Cases in the United States District Court for the District of

Massachusetts (Statement of Time Limits Adopted by the Court and Procedures for

Implementing Them, Effective December 2008), that the interests of justice, i.e., for

defendants and the government to continue preparing the case, outweigh the best

interests of the public and the defendants for a trial within seventy days of defendants’

arraignment.

       Accordingly, it is hereby ordered that the Clerk of this Court enter excludable time

for the period of February 8, 2021 to the date the parties appear before the District

Court under the Speedy Trial Act.1



  1
     The parties are hereby advised that under the provisions of Rule 2(b) of the Rules
for United States Magistrates in the United States District Court for the District of
Massachusetts, any party may move for reconsideration by a district judge of the
determination(s) and order(s) set forth herein within ten (10) days after receipt of a copy
of this order, unless a different time is prescribed by this court or the district judge. The
party seeking reconsideration shall file with the Clerk of this Court, and serve upon all
parties, a written notice of the motion which shall specifically designate the order or part
thereof to be reconsidered and the basis for the objection thereto. The district judge,
upon timely motion, shall reconsider the magistrate's order and set aside any portion
thereof found to be clearly erroneous in fact or contrary to law. The parties are further
advised that the United States Court of Appeals for this Circuit has indicated that failure
to comply with this rule shall preclude further appellate review. See Keating v.
Secretary of Health and Human Services, 848 F.2d 271 (1st Cir. March 31, 1988);
United States v. Emiliano Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Park Motor Mart,
Inc. v. Ford Motor Co., 616 F.2d 603 (1st Cir. 1980); United States v. Vega, 678 F.2d
376, 378-379 (1st Cir. 1982); Scott v. Schweiker, 702 F.2d 13, 14 (1st Cir. 1983); see
also Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466 (1985).
Case 1:19-cr-10081-IT Document 632 Filed 02/08/21 Page 3 of 3




                       / s /Page Kelley
                     Page Kelley
                     CHIEF UNITED STATES MAGISTRATE JUDGE
